NO. 07-04-0353-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                    JULY 15, 2004
                           ______________________________

             ANDREW PAUL JIMINEZ, JR., aka FRANCISCO CASTILLO,

                                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                          Appellee

                         ________________________________

              FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                     NO. 15,832-A; HON. HAL MINER, PRESIDING

                          _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Appellant, Andrew Paul Jimenez, Jr., aka Francisco Castillo, appeals his conviction

for possessing a controlled substance. We dismiss the proceeding for lack of jurisdiction.

       The judgment from which appellant is appealing indicates that sentence was

imposed on May 10, 2004. Appellant then filed a notice of appeal on June 10, 2004.

       To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new

trial is filed. TEX . R. APP . P. 26.2(a). A motion for new trial may be filed no later than 30
days after the date sentence is imposed in open court. TEX . R. APP . P. 21.4(a). Given this,

appellant's motion for new trial was due to be filed on June 9, 2004; yet, none was. Under

Rule 26.2(a), appellant's notice of appeal, therefore, was due by June 9, 2004, 30 days

after the day sentence was imposed. Because the record discloses that appellant hand

delivered it to the clerk on June 10, 2004 (without seeking an extension of the deadline),

it was and is late.

       A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, then we can take

no action other than to dismiss the proceeding. Id. at 523. Appellant's notice being

untimely filed, we have no jurisdiction over the matter and dismiss the appeal.

       It is so ordered.



                                                   Per Curiam

Do not publish.




                                              2